         Case 4:19-cv-00655-BSM Document 72 Filed 10/21/20 Page 1 of 18




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

JANICE HARGROVE WARREN                                                                PLAINTIFF


 v.                                   No. 4:19-cv-00655-BSM


CHARLES MCNULTY, et al.                                                           DEFENDANTS



 PLAINTIFF'S BRIEF IN SUPPORT OF HER RESPONSE TO DEFENDANTS’ FIRST
           MOTION IN LIMINE REGARDING GENERAL MATTERS

                                         BACKGROUND

       This case is an employment discrimination case. Dr. Janice Warren, a twenty-year

educational professional with an impeccable leadership career at the district level and building

level has sued her current employer, Pulaski County Special School District (“PCSSD”). Dr.

Warren commenced her employment with PCSSD in 2012 and was quickly given increasing

responsibilities as part of the district’s administrative leadership. On July 18th of 2017, she was

appointed Interim Superintendent with all the obligations, duties, and rights of her predecessor,

Dr. Jerry Guess. Without evaluating her performance as required by Board Policy and State law,

PCSSD’s Board of Education did not extend her position as Interim Superintendent, did not offer

her the position of Superintendent, and did not offer her an interview as part of its selection

processes as required by its policies for internal, qualified, certified employees.

       Dr. Warren alleged in her complaint and demonstrated in response to Defendants’ Motion

for Summary Judgment, with admissible evidence in the record, that Defendants’ conduct was

motivated by intentional discrimination because of her sex and race, and in retaliation of her

notification to the District’s attorney, Sam Jones, and the Federal Court of PCSSD’s


                                                  1
          Case 4:19-cv-00655-BSM Document 72 Filed 10/21/20 Page 2 of 18




discriminatory construction of Mills High School. In this case, Dr. Warren bears the ultimate

burden of persuasion on her Title VII, Sections 1981 and 1983 claims, and her breach of contract

claim.

         Defendants now request this Court to bar the admission of witness testimony and the

introduction of exhibits on a substantial number of topics: a witnesses’ reasons for leaving

PCSSD; settlement discussions; PCSSD’s pending litigation; PCSSD’s climate and/or culture;

unrelated racially inflammatory situations, social justice organizations, social justice movements

and current events; superintendent salaries; witnesses’ deposition testimony in other pending

litigation; and seven miscellaneous issues. Defendants argue that these topics are “irrelevant”

and “highly prejudicial.” Defendants’ request is inconsistent with the applicable standard and

must be denied. Defendants’ request is an attempt to impede Dr. Warren’s proof of her case and

insulate the Defendants’ from their liability, to cover up PCSSD’s wrongful conduct, to prevent

the “airing of its dirty laundry,” and to permit PCSSD to continue its culture of race and sex

discrimination, retaliation, and institutionalized fear. Each request will be addressed below.

         A. THE APPLICABLE STANDARD

         The Federal Rules of Evidence (“Fed. R. Evid.”) govern the introduction of evidence in

this case. Fed. R. Evid. 101. Unless the United States Constitution, a federal statute, or the Fed.

R. Evid. or other rules issued by the Supreme Court direct otherwise, Fed. R. Evid. 402 declares

that relevant evidence is admissible. Fed. R. Evid. 402. Defendants only cite to the Federal

Rule of Evidence as authority for their broad request to bar and exclude the admission of

documents, witness testimony, and issues at the upcoming trial. Pursuant to that authority,

Defendants’ request must be denied.




                                                 2
         Case 4:19-cv-00655-BSM Document 72 Filed 10/21/20 Page 3 of 18




       The broad base mandate of Rule 402 may be limited by this Court’s exercise of its

discretion. Fed. R. Evid. 403. “‘Discretion” means . . . that something is to be done according to

the rules of reason and justice, not according to private opinion; according to law, and not

humour. It is to be, not arbitrary, vague, and fanciful, but legal and regular. And it must be

exercised within the limit, to which an honest man competent to the discharge of his office ought

to confine himself.’” 22A Fed. Prac. & Proc. Evid. § 5212 (2d ed.), quoting, 19 A.L.I.

Proceedings, p. 226 (1942). This exercise of reason and justice to exclude evidence is an

extraordinary remedy and is subject to a condition precedent. See, generally, 12 Fed. Proc., L.

Ed. § 33:105 (exclusion of relevant evidence under Fed. R. Evid. 403 is an extraordinary remedy

to be used sparingly).

       Rule 403 provides:

               The court may exclude relevant evidence if its probative value is substantially

               outweighed by a danger of one or more of the following: unfair prejudice,

               confusing the issues, misleading the jury, undue delay, wasting time, or

               needlessly presenting cumulative evidence.

Fed. R. Evid. 403 (emphasis added). Before granting the extraordinary remedy of excluding

relevant evidence, this Court must balance the “probative value of and need for the evidence

against the harm likely to result from its admission.” Only then may this Court exclude relevant

evidence. This Court is not required to exclude the evidence despite its conclusion that the

probative value is substantially outweighed by one or more of the dangers identified in Rule 403.

Id.

       Several factors impact this weighing process. First, the evidence must be unfairly

prejudicial not merely prejudicial or highly prejudicial as Defendants assert. Rule 403 requires



                                                 3
           Case 4:19-cv-00655-BSM Document 72 Filed 10/21/20 Page 4 of 18




the weighing of probative value of evidence against unfairly prejudicial evidence. Logically

powerful evidence that is relevant to the Plaintiff’s case will be prejudicial to the Defendants,

just as logically powerful evidence that is relevant to Defendants’ case will be prejudicial to the

Plaintiff. The standard for the exclusion of prejudicial evidence articulated in Fed. R. Evid. 403

is “unfairly” prejudicial. Fed. R. Evid. 403. Unfair prejudice “speaks to the capacity of some

concededly relevant evidence to lure the factfinder into declaring guilt on a ground different

from proof specific to the offense charged.” Old Chief v. United States, 519 U.S. 172, 180, 117

S. Ct. 644, 650, 136 L. Ed. 2d 574 (1997), Burris v. Gulf Underwriters Ins. Co., 787 F.3d 875,

881 (8th Cir. 2015) (prejudicial evidence of attorney’s disciplinary history not unfairly

prejudicial). Unfair prejudice “means an undue tendency to suggest decision on an improper

basis, commonly, though not necessarily, an emotional one.” Old Chief, supra., 519 U.S. 172,

180, 117 S. Ct. 644, 650, 136 L. Ed. 2d 574 (1997), quoting, Advisory Committee's Notes on

Fed. Rule Evid. 403, 28 U.S.C.App., p. 860. None of the Defendants’ requested exclusions are

unfairly prejudicial or are likely to “lure” a federal jury to find facts contrary to proof of material

issues.

          Second, the availability of other means of proof is an appropriate factor when deciding to

exclude relevant evidence that may also have an adverse element of unfair prejudice. “The

determination must be made whether the danger of undue prejudice outweighs the probative

value of the evidence in view of the availability of other means of proof and other facts

appropriate for making decision of this kind under 403.” Old Chief, supra., at 184–85, 117 S. Ct.

644, 652, 136 L. Ed. 2d 574 (1997), quoting, Advisory Committee's Notes on Fed. Rule Evid.

404, 28 U.S.C.App., p. 861 (emphasis added). See also 22 C. Wright & K. Graham, Federal

Practice and Procedure § 5250, pp. 546–547 (1978) (“The probative worth of any particular bit



                                                   4
           Case 4:19-cv-00655-BSM Document 72 Filed 10/21/20 Page 5 of 18




of evidence is obviously affected by the scarcity or abundance of other evidence on the same

point”).

       Third, the impact of negative inferences must be weighed. Of concern is the absence of

evidence the jurors expect in the proof of employment discrimination.

               There lies the need for evidence in all its particularity to satisfy the jurors'

               expectations about what proper proof should be. Some such demands they bring

               with them to the courthouse, assuming, for example, that a charge of using a

               firearm to commit an offense will be proven by introducing a gun in evidence. A

               prosecutor who fails to produce one, or some good reason for his failure, has

               something to be concerned about. ‘If [jurors'] expectations are not satisfied, triers

               of fact may penalize the party who disappoints them by drawing a negative

               inference against that party.’”

Old Chief, supra, at 188, 117 S. Ct. 644, 654, 136 L. Ed. 2d 574 (1997), quoting, Saltzburg, A

Special Aspect of Relevance: Countering Negative Inferences Associated with the Absence of

Evidence, 66 Calif. L.Rev. 1011, 1019 (1978).

       In employment discrimination cases the plaintiff must prove and jurors expect to hear

about the work environment; the work culture; the treatment of comparable employees; a

comparison of benefits, compensation, duties, and quality of performance; the employer’s

conduct, words, and history. If witnesses are barred from testifying about their reasons for

leaving PCSSD and evidence of current or past litigation of PCSSD’s discriminatory conduct is

excluded, a substantial risk arises that the jury will draw the negative inference that Janice

Warren is merely a single disgruntled PCSSD-employee complaining about an effective, fair,

and law-abiding employer. If testimony about PCSSD’s culture is barred and excluded, a risk is



                                                  5
         Case 4:19-cv-00655-BSM Document 72 Filed 10/21/20 Page 6 of 18




created that the jury will infer that PCSSD provides a positive, healthy work environment when

indeed PCSSD’s employees, even in the highest echelons of authority, work in an environment

charged with fear of retaliation and intimidation (See Dkt. No. 40-56 & 40-69).

       Fourth, the Supreme Court recognized that the party with the burden of persuasion not

only “needs evidentiary depth to tell a continuous story” but has a right to tell its story with its

choice of evidence. “Making a case with testimony and tangible things not only satisfies the

formal definition of an offense, but tells a colorful story with descriptive richness.” Old Chief,

supra, at 190, 117 S. Ct. at 654. The narrative itself is relevant. This Court must weigh the

probative value of the evidence the Defendants seek to exclude and the purported dangers

alleged by the Defendants against admission.


       B. RULE 403’S BALANCING TEST IS SATISFIED; THE EVIDENCE IS
          ADMISSIBLE.

       Dr. Warren asserted causes of action pursuant to Title VII, Sections 1981 and 1983, and

breach of contract. Evidence is relevant if it “has any tendency to make a fact more or less

probable that it would be without the evidence and the fact is of consequence in determining the

action.” Fed. R. Evid. 401. The evidence that the Defendants seek to exclude is relevant to

issues in this case. Furthermore, as demonstrated below, the evidence satisfies Rule 403’s

balancing test and is admissible.


               1. Plaintiff’s Burden of Proof:


       In Title VII, Sections 1981 and 1983 litigation, the plaintiff has the burden of establishing

by the preponderance of the evidence a prima facie case of discrimination. If established, the

burden shifts to the defendant employer "to articulate some legitimate, nondiscriminatory reason

for the employee's rejection." McDonnell Douglas Cop. v. Green, 411 U.S. 792, 802, 93 S.Ct.

                                                   6
         Case 4:19-cv-00655-BSM Document 72 Filed 10/21/20 Page 7 of 18




1817 (1973). This is a burden of production that must be met through the introduction of

admissible evidence. United States Postal Service Board of Governors v. Aikens, 460 U.S. 711,

103 S.Ct. 1478, 75 L.Ed.2d 403 (1983); Texas Department of Community Affairs v. Burdine

("Burdine") 101 S.Ct. 1089, 67 L.Ed.2d 207, 450 U.S. 248 (1981). If the defendants' burden isn't

met, defendants' failure to "introduce evidence which, taken as true, that would permit the

conclusion that there was a nondiscriminatory reason for the adverse action," the presumption of

discrimination remains. St. Mary Honor Center v. Hicks, 509 U.S. 502, 113 S.Ct. 2741 (1993).


       If the defendant's burden of production is met, the plaintiff has an opportunity to prove by

a preponderance of the evidence that the legitimate reasons offered by the defendant were not its

true reasons, but were a pretext for discrimination. St. Mary Honor, supra., at 515. The

defendant, having satisfied its burden of production, the inference of discrimination is rebutted.

The employee retains the ultimate burden of proof and persuasion of discrimination. Wallace v.

DTG Operations, 442 F.3d 1112, 1119 (8th Cir. 2006); Torgerson v. City of Rochester, 643 F.3d

1031 (8th Cir. 2011), Tribble v. Westinghouse Electric Corp., 669 F.2d 1193, 1196 (8th Cir.

1982) (affirming the denial of employer's motion for a directed verdict on an ADEA claim). The

"'factual inquiry' in a Title VII case[is] . . . 'whether the defendant intentionally discriminated

against the plaintiff. [I]s the employer . . . treating some people less favorably than others

because of their race, color, religion, sex, or national origin.'" Burdine, 450 U.S. 248, n.5, 101

S.Ct. 1089 (1981), referencing, Int'l Brotherhood of Teamsters v. United States, 431 U.S. 324,

335, n. 15, 97 S.Ct. 1843, 1854, n. 15, 52 L.Ed.2d 396 (1977).


       Thus, evidence that demonstrates that the Defendants, PCSSD and its individual Board

Members, intentionally discriminated against Dr. Warren is relevant and admissible pursuant to

Fed. R. Evid. 402. Evidence regarding the Board’s knowledge, or notice and the Board’s intent

                                                   7
         Case 4:19-cv-00655-BSM Document 72 Filed 10/21/20 Page 8 of 18




are relevant. Similarly, evidence that demonstrates the Board’s purpose, goal, and intent in

adopting its policies is relevant. Unless the probative value of the evidence is substantially

outweighed by the dangers listed in Fed. R. Evid. 403, this Court must admit the evidence.

               a.   Witnesses’ Reasons for Leaving PCSSD.

       Defendants argue that permitting former employees to testify on their reasons for leaving

“would only be for the sake of suggesting the District has a high turnover rate, has a difficult

time retaining qualified employees, or to otherwise suggest the District is not a favorable place to

work. This testimony has no relevance to the issues of the case and would only seek to prejudice

the jury.”

       Here, Defendants argue that this evidence isn’t relevant and is merely prejudicial.

Contrary to their assertion, the evidence is relevant and mere prejudice is an insufficient

justification for excluding this testimony. This evidence is relevant to demonstrate the

Defendants’ knowledge that there are problems in its work environment. Evidence available

from current employees is scarce. Most are reluctant to come forward (Dkt. No. 40-69 redacted

letter). One piece of evidence provides an inference that the problem is fear of retaliation. (Dkt.

No. 40-56 Teacher’s letter). Testimony from former employees will support the inference

available from the scarce evidence from current employees. More importantly, this testimony is

evidence of the Defendants’ knowledge and their determined need to provide incentives to its

employees, such as the right to an interview if the internal applicant is qualified for the position

and the hiring preference for qualified certified internal applicant, to retain them (Dkt. No. 40-14,

Board Policies). The experiences shared by former employees establish the District’s actions that

are elements of Dr. Warren’s causes of actions, makes her case with testimony, and “tells a

colorful story with descriptive richness.” Old Chief, supra., at 187, 117 S. Ct. at 653. Finally,



                                                  8
         Case 4:19-cv-00655-BSM Document 72 Filed 10/21/20 Page 9 of 18




PCSSD’s employee trends as distinguished from Dr. Warren’s eight years of exception

performance are relevant on the issue of malice and the Board’s indifference to her treatment.

       The balance here weighs heavily for admissibility. United States v. Hill, 249 F.3d 707,

713 (8th Cir. 2001) (permitting evidence of past crime and concluding what was said or did [sic]

at other times can be a critical part of the story of a crime [cause of action]). Plaintiff must not

be barred from inquiring for the reason former employees separated from PCSSD.

               b. Settlement Discussions.

       Defendants argue “[whether] the Plaintiff and Defendants have engaged in settlement

discussions is irrelevant and should not be admitted. Defendants cite Fed. R. Evid. 408 to support

their position. Rule 408 does not provide an absolute bar to admissibility, indeed, Rule 408

states exceptions to its provision on prohibited uses of compromise offers and negotiations.

More importantly, Defendants fail to assert that the evidence is prejudicial. Therefore, relevant

evidence of settlement discussions is admissible unless offered for a prohibited use to prove or

disprove the validity or amount of a disputed claim or to impeach testimony on offering a

valuable consideration in compromising the claim or conduct or a statement made during

negotiations about the claim. Without the assertion of prejudice, the evidence, if relevant is

admissible.

               c. PCSSD’s Pending Litigation

       Because Dr. Warren’s action is not a class action, Defendants assert that PCSSD’s past or

currently pending claims or lawsuits, including similar claims against the District, are not

relevant, including PCSSD’s long term desegregation lawsuit. Defendants are incorrect.

PCSSD’s long term desegregation lawsuit is material to Dr. Warren’s performance of her

responsibilities as Assistant Superintendent of Equity and Pupil Services and her claims of



                                                  9
        Case 4:19-cv-00655-BSM Document 72 Filed 10/21/20 Page 10 of 18




retaliation. Furthermore, other prior claims, litigation, and settlements of similar lawsuits are

relevant on the issue of damages.

               d.      PCSSD’s Climate and/or Culture.

       Defendants argue that Plaintiff’s counsel’s knowledge of the District’s past

discriminatory practices,

               whether alleged or proven, are not relevant to this case, and would only serve to

               prejudice a jury. Plaintiff’s counsel should be admonished from making global

               statements that the District has a history of alleged discriminatory practices or

               other insinuations that would lead a jury to believe the District has had any

               previous litigation or discriminatory practice outside of the specific facts at issue

               in this litigation, specifically regarding Plaintiff.

        The District’s 36-year history of sex and race discrimination in hiring its

 superintendents is relevant on the issue of the Board’s knowledge and intent.

 Statistical evidence of the District’s student composition and employees’ sex and

 race and efforts to ameliorate or maintain historical disparate treatment is relevant

 on the issue of intentional discrimination. The continued, long-term pattern of

 discrimination reflects a reality that community values that support and approve of

 the disparate treatment of women and racial minorities, both protected classes, in

 the workforce has not changed in 36 years. These facts support an inference that

 purposeful discrimination occurred in the hiring of PCSSD's Superintendent in

 2018. Int'l Bhd. of Teamsters v. United States, 431 U.S. 324 (1977) (statistics

 showing an imbalance is often a telltale sign of purposeful discrimination). The

 District’s history demonstrates that the District has and continues to treat people



                                                  10
       Case 4:19-cv-00655-BSM Document 72 Filed 10/21/20 Page 11 of 18




differently based on sex, race. Texas Department of Community Affairs v. Burdine

("Burdine"), 450 U.S. 248, n.5 (1981), referencing, Int'l Brotherhood of Teamsters v.

United States, 431 U.S. 324, 335, n. 15, 97 S.Ct. 1843, 1854, n. 15, 52 L.Ed.2d 396

(1977).

       The District’s history is relevant to Dr. Warren’s burden of persuasion and is

not unfairly prejudicial. The evidence is admissible and Plaintiff’s counsel must

not be admonished to raise, argue, or prove the District’s history.

            e.        Superintendent Salaries.

      In McDonnell Douglas Corporation v. Green, 411 U.S. 792, 807, 93 S.Ct. 1817

(1973), the U.S. Supreme Court established a burden-shifting analysis for establishing a

violation of Title VII. The same analysis is used for establishing a violation of Sections 1981

and 1983. Plaintiff has the burden of establishing by the preponderance of the evidence a

prima facie case of discrimination. To establish her prima facie case, Plaintiff's must

demonstrate (i) that she belongs to a protected class; (ii) that she applied and was qualified

for a job for which the employer was seeking applicants; (iii) that, despite her qualifications,

she was rejected; and (iv) the circumstances give rise to an inference of discrimination.

McDonnell, supra.; Nitschke v. McDonnell Douglas Corp., 68 F.3d 249, 251 (8th

Cir.1995)(discussing the fourth factor in the context of ADE: the plaintiff must also "provide

some 'additional showing' that age was a factor in the termination); Halsell v. Kimberly-Clark

Corp., 683 F.2d 285 (8th Cir. 1982) (discussing the fourth factor; the employer continued to

seek applicants of comparable qualifications).

      To satisfy her burden of establishing circumstances that give rise to an inference of sex

and race discrimination, Dr. Warren provided admissible evidence of her prior disparate



                                                 11
       Case 4:19-cv-00655-BSM Document 72 Filed 10/21/20 Page 12 of 18




treatment as Interim Superintendent including her salary, the salary her male predecessor, the

salary of the male hired in 2018 to fill the permanent position, and regional salaries from

2015 through 2018 (Dkt. No. 43, p. 28-29). Dr. Warren also assert this evidence to establish

that the Defendants’ purported legitimate nondiscriminatory reasons were pretextual for

actual intentional discrimination (Dkt. No. 43, p. 78-79). This evidence is relevant; part of

the Plaintiff’s burden. The truth is often prejudicial! However, prejudicial isn’t the standard

for exclusion. Rather, the evidence must be unfairly prejudicial. These contracts and

contract terms aren’t unfairly prejudicial but tell the Plaintiff’s story with richness.

      Defendants argue, further, that Plaintiff’s title was justification for the 9% difference in

compensation that its failure to pay Dr. Warren equal pay was justified because she was not

similarly situated to her comparators (Dkt. No. 58, p. 8). Their argument does not justify

exclusion of this evidence. A federal jury has the ability to determine based on proof if the

difference in pay was a pretext or justified based on title rather than responsibilities. See,

Corning Glass Works v. Brennan, 417 U.S. 188, 94 S. Ct. 2223, 41 L. Ed. 2d 1 (1974), or

under Title VII, Washington Cty. v. Gunther, 452 U.S. 161, 101 S. Ct. 2242, 68 L. Ed. 2d 751

(1981). Defendants seek to justify their disparate treatment of Dr. Warren on three reasons:

1) she was not the permanent superintendent but a "placeholder;" 2) her predecessor's

contract, Dr. Guess, was negotiated by Commissioner Key when PCSSD was under State

control and not the Board; and 3) she could return to her job. None of these excuses establish

a difference in the work expected to be accomplished, the skill needed, the effort required, the

responsibility imposed, or the work conditions. Corning, supra. These are legitimate bases

for pay differentials. Title is not a distinction.




                                                     12
       Case 4:19-cv-00655-BSM Document 72 Filed 10/21/20 Page 13 of 18




              The evidence substantiates that Defendants excuses are a pretext for

discriminatory conduct. First, PCSSD's Board of Education is a legal entity a public

corporation with powers, duties, and privileges created by State law and not the individual

members. Ark. Code Ann. §§ 6-13-101, -102. From 2011 through 2017, PCSSD offered and

paid Dr. Guess an annual salary of $215,000. While under State control, the Commissioner

of Education supervised PCSSD's superintendent but at all times PCSSD was the obligated

party in the contractual relationship not the Commissioner (Dkt. No. 40-59). PCSSD held the

right to terminate Dr. Guess' contract on 30 days-notice (Dkt. No. 40-59). PCSSD through its

Board offered and paid Dr. McNulty $215,000 in 2018 (Dkt. No. 40-36). The legal entity not

the individual members was the responsible party.

              Although the Defendants call her "a placeholder," Dr. Warren was obligated to

assume all the powers and duties vested in the position by applicable laws, regulations, and

Board Policy (Dkt. 40-4, ¶ 1). Dr. Warren had full authority with regards to the operation of

the District, the educational program, and all other matters (Dkt. 40-4, ¶ 3). She fulfilled these

obligations and more. Board member Keller, praised the ease of transition and successful

opening of the 2017 school year (Dkt. No. 55, p. 9). Dr. Warren's leadership provided

stability and encouragement to a staff rocked by the termination of their six-year leader

approximately 30-days before the start of the school year. In addition to the day-to-day

administration of a district with 12,000 students, Dr. Warren worked with Attorney Jones not

only with regards to the discriminatory conduct in facilities but also the overarching 36-year

discrimination case. She commenced monthly special gatherings of Central Office staff to

build morale and encourage the productive relationships among staff. She worked with HR

and the testing coordinator on the issues surrounding testing. Personnel relaxed and were



                                                13
        Case 4:19-cv-00655-BSM Document 72 Filed 10/21/20 Page 14 of 18




 confident of fair treatment with Dr. Warren leading the District. Dr. Janice Warren was not a

 placeholder but a functioning, vibrant, and effective leader of PCSSD. At her appointment as

 Interim Superintendent, staff were elated and morale soared; "Employees felt valued,

 appreciated, and more importantly felt they could communicate concerns and ideas without

 fear of being reprimanded or terminated." (Dkt.40-56)

               Returning to her position as Assistant Superintendent for Equity and Pupil

 Services, a contract subject to annual renewal, was not substantially dissimilar from the rights

 held by both Guess and McNulty if terminated without cause. Both were subject to

 termination on 30 days- notice; Dr. Guess would be compensated for six-months (Dkt. 40-59)

 but Dr. McNulty would be compensated for 12-months (Dkt. No. 40-36, ¶ 14).

       The superintendents’ salaries and their contracts are relevant to Dr. Warren’s

 burden of persuasion and is not unfairly prejudicial. The evidence is admissible.

 Fed. R. Evid. 403.

               f. Witnesses’ Deposition Testimony in Other Pending Litigation.

       Defendants asks this Court to bar the admission and use of witnesses’ deposition

testimony in other litigation in this case because the jury will be unduly confused. Federal

Rule of Civil Procedure 32 (“Fed. R. Civ. Pro.”) authorizes the use of depositions at a hearing

or trial against a party, to contradict or impeach the testimony given by the deponent as a

witness. Moreover, Fed. R. Civ. Pro. 32 (3) permits an adverse party to use for any purpose

the deposition of a party who was the party’s officer, director or designee under Rule 30(b)(6).

8A Fed. Prac. & Proc. Civ. § 2144 (3d ed.).

       Here, Dr. Remele’s deposition testimony in a prior litigation is highly probative. The

deposition was taken on June 4, 2019, after the hiring of the permanent Superintendent. Dr.



                                                14
        Case 4:19-cv-00655-BSM Document 72 Filed 10/21/20 Page 15 of 18




Remele testified in her more recent deposition that her concerns regarding Dr. Warren’s

performance arose and were recorded in September of 2017 before the hiring decision was

made. This evidence invites an inference that her concerns impacted her decision regarding

Dr. Warren’s qualifications for the permanent position. Furthermore, the qualifications for the

position were set by the Board in 2018, after Dr. Remele created her list of concerns. If the

term “qualifications” is a term of special meaning, it is the Board that established the meaning

with its policies, in its advertisement, and in its application in selecting the permanent

superintendent.

       Neither the use of Dr. Remele’s deposition testimony in another case nor asserted

special meeting of the term qualifications will confuse the jury. Dr. Remele’s prior testimony

is relevant for impeachment and producing the truth.

               g. Miscellaneous Issues.


       Finally, Defendants ask this Court to provide a number of instructions to Plaintiff’s

Counsel on certain matter from witnesses, void dire, and opening and closing statements:

       (1)     that the District has settled prior employment-related claims

               Response:       As addressed earlier, prior settlements of similar claims are

               relevant to establish knowledge, malice, intent and reckless disregards for the

               Plaintiff’s federal rights.

       (2)     that juries in this state or around the nation have awarded damages to Plaintiff in

               employment cases, and referencing the amount of those awards;

               Response:       As part of her burden of proof on her breach of contract claim,

               Plaintiff must prove her damages with reasonable certainty to avoid speculation

               by the jury. Because Plaintiff’s expectation damages are analogous to her


                                                 15
Case 4:19-cv-00655-BSM Document 72 Filed 10/21/20 Page 16 of 18




         damages for Title VII sex and race discrimination and Section 1981 and 1983

         damages, evidence of damage awards in employment cases are relevant and not

         unfairly prejudicial.

(3)      that any recovery made by the Plaintiff in this case would be shared with her

         attorneys or that Plaintiff has been required to incur expenses to bring this action;

         Plaintiff’s attorney’s fees are relevant to her recovery;

          Response:      Attorneys’ fees are an element of the harm suffered by the

         Defendants’ actions but are generally determined by the Court.

(4)      the size or wealth of the District and telling the jury that it should “do unto others

         as you would have them do unto you” or should apply “Golden Rule” telling the

         jury that it should attempt to “send the District a message” or any other such

         language which is calculated to have the jury assess damages based upon

         emotional response and not upon the evidence and the Court’s instructions;

         Response:       Fed. R. Evid. 403 does not authorize a blanket exclusion of any

         form of evidence.

(5)      referring to any objections to interrogatories or other discovery made by

the District;

         Response:       If objections are relevant to a material issue, Fed. R. Evid. 403,

         absent a determination of unfair prejudice is admissible.

6) Plaintiff should be prohibited from exhibiting for the jury or offering into evidence for

      the jury any reports and/or photographs and/or exhibits which were not responsive

      and forwarded to Defendants on a timely basis in response to Defendants’ written

      discovery responses or pursuant to the orders of this Court;



                                           16
Case 4:19-cv-00655-BSM Document 72 Filed 10/21/20 Page 17 of 18




         Response:       Evidence that was produced by the Defendants or within

      Defendants’ custody or control whether actually produced for the Defendants does

      not result in surprise and is admissible.

(7)      Plaintiff be prohibited from introducing hearsay statements through Plaintiff or her

witnesses.

         Response: Defendants hereby concede that both Dr. Remele’s List and Alicia

Gillen’s List are inadmissible.




                              Respectfully submitted this 21th day of October, 2020,
                                    Sarah Howard Jenkins
                                    Arkansas Bar #97046
                                    SARAH HOWARD JENKINS, PLLC
                                    P.O. Box 242694
                                    Little Rock, Arkansas 72223
                                    Phone: (501) 406-0905
                                    sarah@shjenkinslaw.com (email)




                                            17
Case 4:19-cv-00655-BSM Document 72 Filed 10/21/20 Page 18 of 18




                              18
